

113 S1899 IS: To amend the Internal Revenue Code of 1986 to provide a consumer renewable credit for a utility that sells renewable power, and for other purposes.
U.S. Senate
2014-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1899IN THE SENATE OF THE UNITED STATESJanuary 9, 2014Ms. Klobuchar (for herself, Mr. Hoeven, and Mr. Johnson of South Dakota) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide a consumer renewable credit for a utility that sells renewable power, and for other purposes.1.Consumer Renewable Credit(a)Business
			 credit(1)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:45S.Consumer renewable credit(a)General
				ruleFor purposes of section 38, in the case of an eligible
				taxpayer, the consumer renewable credit for any taxable year is
				an amount equal to the product of—(1)the
				renewable portfolio factor of such eligible taxpayer, and(2)subject to subsection (e), the number of
				kilowatt hours of renewable electricity—(A)purchased or
				produced by such taxpayer, and(B)sold by such
				taxpayer to a retail customer during the taxable year.(b)Renewable portfolio factorIn the case of taxable years beginning before January 1,
				2019, the renewable portfolio factor for an eligible taxpayer
				shall be determined as follows:Renewable electricity percentage:Renewable portfolio factor:Less than 6 percentzero centsAt least 6 percent but less than 8 percent0.1 centsAt least 8 percent but less than 12 percent0.2
						centsAt least 12 percent but less than 16 percent0.3
						centsAt least 16 percent but less than 20 percent0.4
						centsAt least 20 percent but less than 24 percent0.5
						centsEqual to or greater than 24 percent0.6 cents.(c)Definitions and
				special rulesFor purposes of this section—(1)Eligible
				taxpayerThe term eligible taxpayer means an
				electric utility, as defined in section 3(22) of the Federal Power Act (16
				U.S.C. 796(22)).(2)Renewable
				electricityThe term renewable electricity means
				electricity generated by any facility
				using wind or solar energy to generate such electricity.(3)Renewable electricity percentageThe term renewable electricity percentage means the percentage of an eligible
				taxpayer’s total sales of electricity to retail customers which is derived from
				renewable electricity (determined without regard to whether such electricity was
				produced by the taxpayer).(4)Application of
				other rulesFor purposes of this section, rules similar to the
				rules of paragraphs (1), (3), and (5) of section 45(e) shall apply.(5)Credit allowed
				only with respect to one eligible entityNo credit shall be allowed
				under subsection (a) with respect to renewable electricity purchased from
				another eligible entity if a credit has been allowed under this section to such other eligible entity.(d)Coordination with paymentsThe amount of the credit determined under this section with respect to any electricity shall be reduced to take into account any payment provided with respect to such electricity solely by reason of the application of section 6433.(e)Renewable electricity enhancement(1)Native American wind and solarIn the case of renewable electricity generated by a wind or solar energy facility which is located on an Indian reservation (as defined in section 168(j)(6)), the number of
				kilowatt hours of such renewable electricity shall, for purposes of subsection (a)(2), be equal to 200 percent of the kilowatt hours of such renewable electricity actually purchased or produced and sold during the taxable year.(2)Electric cooperative wind and solarIn the case of renewable electricity generated by a wind or solar energy facility which is wholly owned by a mutual or cooperative electric company (as described in section 501(c)(12) or 1381(a)(2)(C)), the number of
				kilowatt hours of such renewable electricity shall, for purposes of subsection (a)(2), be equal to 150 percent of the kilowatt hours of such renewable electricity actually purchased or produced and sold during the taxable year..(2)Credit made
			 part of general business creditSubsection (b) of section 38 of
			 the Internal Revenue Code of 1986 is amended by striking plus at
			 the end of paragraph (35), by striking the period at the end of paragraph (36)
			 and inserting , plus, and by adding at the end the following new
			 paragraph:(37)the consumer renewable
				credit determined under section
				45S(a)..(3)Specified
			 creditSubparagraph (B) of section 38(c)(4) of the Internal
			 Revenue Code of 1986 is amended by redesignating clauses (vii) through (ix) as
			 clauses (viii) through (x), respectively, and by inserting after clause (v) the
			 following new clause:(vi)the credit
				determined under section
				45S..(4)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:Sec. 45S. Consumer renewable credit..(b)Payments in
			 lieu of credit(1)In
			 generalSubchapter B of chapter 65 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new section:6433.Consumer renewable credit payments(a)In
				generalIf any eligible person sells renewable electricity to a
				retail customer, the Secretary shall pay (without interest) to any such person
				who elects to receive a payment an amount equal to the product of—(1)the intermittent
				renewable portfolio factor of such eligible person, and(2)the number of
				kilowatt hours of renewable electricity—(A)purchased or
				produced by such person, and(B)sold by such
				person in the trade or business of such person to a retail customer.(b)Timing of
				payments(1)In
				generalExcept as provided in paragraph (2), rules similar to the
				rules of section 6427(i)(1) shall apply for purposes of this section.(2)Quarterly
				payments(A)In
				generalIf, at the close of any quarter of the taxable year of
				any person (or, in the case of an eligible person that does not have a taxable year, the close of any quarter of the fiscal year), at least $750 is payable in the aggregate under subsection (a), to
				such person with respect to electricity purchased or produced during—(i)such quarter,
				or(ii)any prior
				quarter (for which no other claim has been filed) during such
				year,a claim
				may be filed under this section with respect to such electricity.(B)Time for filing
				claimNo claim filed under this paragraph shall be allowed unless
				filed on or before the last day of the first quarter following the earliest
				quarter included in the claim.(c)Definitions and
				special rulesFor purposes of this section—(1)Eligible
				personThe term eligible person means—(A)an electric
				utility, as defined in section 3(22) of the Federal Power Act (16 U.S.C.
				796(22)), or(B)a Federal power marketing agency, as defined in section 3(19) of such Act (16 U.S.C. 796(19)).(2)Other
				definitionsAny term used in this section which is also used in
				section 45S shall have the meaning given such term under section 45S.(3)Application of
				other rulesFor purposes of this section, rules similar to the
				rules of paragraphs (1) and (3) of section 45(e) shall apply.(d)Payment
				disallowed unless amount passed to third-Party generators charged for
				integration costs(1)In
				generalIn the case of renewable electricity eligible for the
				payment under subsection (a) that is purchased and not produced by an eligible
				person, no payment shall be made under this section unless any charge the
				eligible person has assessed the seller to recover the integration costs
				associated with such electricity has been reduced (but not below zero) to the
				extent of the payment received under subsection (a) associated with such
				electricity.(2)DefinitionsFor
				purposes of paragraph (1), charges intended to recover integration costs do not
				include amounts paid by the producer of the electricity for interconnection
				facilities, distribution upgrades, network upgrades, or stand alone network
				upgrades as those terms have been defined by the Federal Energy Regulatory
				Commission in its Standard Interconnection
				Procedures.(e)Payment allowed for special generating and transmitting entities(1)In generalNotwithstanding subsection (a)(2), a special generating and transmitting entity shall be eligible for payment under subsection (a) based on the number of kilowatt hours of renewable electricity transmitted, regardless of whether such entity purchased or sold such electricity to retail customers.(2)DefinitionFor purposes of this subsection, the term special generating and transmitting entity means—(A)an entity which is—(i)primarily engaged in marketing electricity,(ii)provides transmissions services for greater than 4,000 megawatts of renewable electricity generating facilities, as determined by reference to the machine or nameplate capacity thereof, and(iii)transmits the majority of such renewable electricity to customers located outside of the region that it serves, or(B)a generation and transmission  cooperative which engages primarily in providing wholesale electric services to its members (generally consisting of distribution cooperatives)..(2)Clerical
			 amendmentThe table of sections for subpart B of chapter 65 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new item:Sec. 6433. Consumer renewable credit payments..(c)Effective
			 dateThe amendments made by this section shall apply to
			 electricity produced or purchased and sold after December 31, 2013, and before January 1, 2019.2.Delay in application of worldwide interest(a)In generalParagraphs (5)(D) and (6) of section 864(f) of the Internal Revenue Code of 1986 are each amended by striking “December 31, 2020” and inserting “December 31, 2022”.(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.